Exhibit 10.6

Updated as of 12/20/07

MEMORANDUM OF UNDERSTANDING

CASUAL MALE RETAIL GROUP, INC.

NONQUALIFIED DEFERRED COMPENSATION PLAN

Casual Male Retail Group, Inc. has adopted a Nonqualified Deferred Compensation
Plan for certain highly paid management associates. Such Plan, formerly referred
to as the “Wraparound Plan” and, effective on and after January 1, 2008,
referred to herein as the “Deferred Compensation Plan” is intended to recognize
the contribution of certain designated managerial associates to the success of
the Casual Male Retail Group, Inc. and its subsidiaries and to provide such
managerial associates with the opportunity to defer compensation in addition to
their deferrals under qualified plans sponsored by Casual Male Retail Group,
Inc. The Deferred Compensation Plan shall be operated in good faith compliance
with Internal Revenue Code § 409A and the regulations and other guidance, until
such time as final regulations are released regarding Code § 409A and a final
Deferred Compensation Plan document is prepared based on the following terms and
conditions:

 

  1. Adoption and Effective Date

 

  a. Casual Male Retail Group, Inc. adopts a new nonqualified deferred
compensation plan (the Wraparound Plan) with an original Effective Date of
November 1, 2006.

 

  b. Effective January 1, 2008, as a result of the adoption of a “safe harbor
401(k) Plan” designed to meet the requirements of Code § 401(k)(12) and Code §
401(m)(11), the “Wraparound” provisions of this Plan are no longer necessary and
shall be eliminated. Any and all amounts applicable to the Wraparound Plan shall
continue to be held under the Deferred Compensation Plan and shall be governed
by the terms as updated herein.

 

  c. The provisions of Internal Revenue Code § 409A governing the nature and
timing of elections, withdrawals, and distributions under the Deferred
Compensation Plan shall apply to amounts deferred under the Deferred
Compensation Plan.

 

  2. Employer and Plan Information

 

  a. Employer – Casual Male Retail Group, Inc. and, effective December 18, 2007,
CMRG Apparel LLC

 

  b. Associated Plan : Casual Male Retail Group, Inc. 401(k) Salaried Plan

 

  c. Plan Administrator: Casual Male Retail Group, Inc.

 

  d. The Plan Year is the 12-consecutive month period ending December 31 of each
year

 

  e. The first Plan Year is a short year that begins on the original Effective
Date and ends on December 31, 2006.

 

  3. Eligibility to Participate

 

  a. Covered Employment includes only employment with the Employer as a
management associate designated as eligible to participate in the Deferred
Compensation Plan by the Plan Administrator.

 

  b. In order for an Associate to participate in the Deferred Compensation Plan,
he or she must be in Covered Employment and must also have been designated by
the Employer as eligible to participate hereunder.

 

  c. In the event an Associate participating in the Wraparound Plan, or
effective January 1, 2008, the Deferred Compensation Plan, is transferred to or
from Casual Male Retail Group, Inc. to or from CMRG Apparel LLC, or any other
wholly owned subsidiary Casual Male Retail Group, Inc., shall designate, such
transfer shall in no event be deemed a separation from service and any elections
under the Wraparound Plan, or effective January 1, 2008, the Deferred
Compensation Plan, in effect at the time of such transfer shall remain in full
force and effect until the next annual enrollment for the succeeding calendar
year.

 

  4. Associate Deferrals

 

  a. Associate Deferrals will be allowed under the Deferred Compensation Plan.

 

  b. Associate Deferral elections for a Plan Year must be made by December 31 of
the year prior to the Plan Year in which the services to which the deferrals
relate are performed.

 

  c. Prior to January 1, 2008, by January 31 of the year following the Plan Year
in which Associate Deferrals are made to the Wraparound Plan, the Employer will
perform or cause to be performed nondiscrimination testing of the Associated
Plan to determine the maximum amount that each Participant in the Wraparound
Plan may contribute to the Associated Plan with respect to the immediately
preceding Plan Year. The Associate Deferrals for each Participant not in excess
of that amount is then contributed from the Wraparound Plan to the Associated
Plan. The balance of the Associate Deferrals for the applicable Plan Year shall
continue to be deferred under the Wraparound Plan. On and after January 1, 2008
this paragraph shall cease to be effective.

Notwithstanding the foregoing, Associate Deferrals will be allowed with respect
to Compensation earned on and after November 1, 2006 and prior to December 31,
2006.

 

Page 1 of 3



--------------------------------------------------------------------------------

Updated as of 12/20/07

 

  4. Associate Deferrals (con’t)

 

  d. Associate Deferrals will be made by means of payroll reduction, in any
whole percentage or whole dollar amount of Compensation. There is no maximum
imposed on Associate Deferrals under the Deferred Compensation Plan.

 

  e. Compensation means earnings required to be reported in the Wages, Tips and
Other Compensation box of Form W-2 excluding Associate Pre-Tax Contributions and
other Elective Deferrals, and elective contributions that are excluded from
income under Code § 125 (cafeteria plan); and reimbursements or other expense
allowances, fringe benefits (cash and non cash), moving expenses, deferred
compensation and welfare benefits.

 

  5. Matching Credits

 

  a. Matching Credits will be added to each Participant’s Account based on the
amount of the Participant’s Associate Deferrals for the Plan Year and shall be
determined annually for each Plan Year by the Employer, in its absolute and sole
discretion, and allocated to Participants in proportion to their Associate
Deferrals for the Plan Year.

 

  b. The Employer intends to limit the Matching Credits to no more than $0.50
per dollar of the first six percent (6%) of Compensation.

 

  c. There is no maximum imposed on Matching Credits under the Deferred
Compensation Plan.

 

  d. Effective prior to January 1, 2008, by January 31 of the year following the
Plan Year in which Matching Credits are made to the Wraparound Plan, the
Employer will perform or cause to be performed nondiscrimination testing of the
Associated Plan to determine the maximum amount of Employer Matching
Contributions that may be contributed on behalf of each Participant in the
Wraparound Plan to the Associated Plan with respect to the immediately preceding
Plan Year. The Employer Matching Credits for each Participant not in excess of
that amount is then contributed from the Wraparound Plan to the Associated Plan.
The balance of the Employer Matching Credits for the applicable Plan Year shall
continue to be deferred under the Wraparound Plan. On and after January 1, 2008
this paragraph will cease to be effective.

 

  e. A Participant will receive Matching Credits described above only if he or
she is employed by the Employer on the last day of the Plan Year.

 

  6. Supplemental Credits

 

  a. Supplemental Credits, without regard to whether any Associate Deferrals
have been made by a Participant for the Plan Year will be allowed under the
Deferred Compensation Plan.

 

  b. Supplemental Credits will be added by the Employer, in its discretion, and
credited to the Participant Accounts in proportion to their Compensation (as
defined in section 4c. above) for the Plan Year.

 

  c. A Participant will receive Supplemental Credits described above only if he
or she is employed by the Employer on the last day of the Plan Year.

 

  d. Notwithstanding section 6c., the last-day employment requirement will not
apply in any case where a Participant’s employment terminates during the Plan
Year due to the Participant’s death, disability, or retirement after normal
retirement age.

 

  7. Vesting and Forfeiture of Benefits

 

  a. Matching Credits and/or Supplemental Credits will be Vested according to
the following schedule based on Years of Service with the Employer:

 

Years of Service

   Percent Vested   Less than 1 year    0 % At least 1 year but less than 2
years    34 % At least 2 years but less than 3 Years    67 % At least 3 years   
100 %

 

  b. Years of Service for purposes of Vesting shall be calculated under the
actual hours method.

 

  c. Special Vesting Rules – Notwithstanding any vesting schedule set forth
above, a Participant will become 100% Vested in his or her Account if:

 

  i. The Participant’s employment with the Employer is terminated due to death
or disability;

or

 

  ii. There is a Change in Control as permitted under Code § 409A.

 

  d. Forfeiture Rule- Notwithstanding any other vesting schedule described
above, a Participant will forfeit the following portion of his or her
Participant Account attributable to Matching Credits and/or Supplemental Credits
if any of the events specified below has occurred with respect to the
Participant as determined by the Plan Administrator in its sole discretion:

 

Forfeited Percentage

  

Forfeiture Event

100%    Termination for “Cause”, as defined by the Employer. 50%    The
Participant is employed by a competitor of the Employer within 12 months after
termination of employment with Employer.

 

Page 2 of 3



--------------------------------------------------------------------------------

Updated as of 12/20/07

 

  8. Payment of Benefits

 

  a. Distributions of benefits under the Deferred Compensation Plan may be made
on account of Retirement at or after the Participant’s Normal Retirement Age;
disability, death, termination of employment (i.e., separation from service), a
Change in Control of the Employer, or Unforeseeable Emergency.

 

  b. Distributions of benefits under the Deferred Compensation Plan shall
commence on a date chosen by the Participant at the same time he or she chooses
the form of payment, but commencing no later than 1 year following the
Participant’s termination of employment.

 

  c. Distributions of benefits under the Deferred Compensation Plan shall
commence as soon as practicable in a lump sum after the occurrence of a Change
in Control.

 

  d. The forms of distribution of benefits under the Deferred Compensation Plan
shall be at the election of the Participant either in,

 

  i. A single lump-sum,

 

  ii. Installments over a fixed period,

 

  iii. Installments of a fixed dollar amount, or

 

  iv. A combination of lump sum and installment payments, as elected by the
Participant and prescribed by the Plan Administrator.

 

  v. No installment payout period exceeding a period of three years may be
elected, and no installment s of a fixed dollar amount may be elected if it is
deemed likely to result in a payment period in excess of the period of years
specified above, as determined by the Plan Administrator in its sole discretion.

 

  e. If a Participant selects a date for the commencement of benefit payments
and /or a form of benefits, such selection will be made at the time the
Participant first becomes eligible for the Deferred Compensation Plan, and the
Participant may later elect a different payment form and date for commencement
of payments, subject to the limitations of Code § 409A. Any such new election
may not be effective until twelve months after it is filed with the Plan
Administrator. In addition, the benefit payment commencement date must be
delayed for at least 5 years from the date of the originally elected
commencement date.

 

  f. If a Participant dies before receiving payment of all amounts credited to
his Participant Account, any amounts payable to the Participant’s Beneficiary
will be paid in a lump sum, as soon as practicable after the Participant’s
death.

 

  g. A Participant may apply to the Plan Administrator for a cash distribution
from the Plan, in the event of an Unforeseeable Emergency.

Unforeseeable emergency means a severe financial hardship of the Participant or
beneficiary resulting from an illness or accident of the Participant or
beneficiary, the participant’s spouse or the beneficiary’s spouse or the
Participant’s or beneficiary’s dependent ( as defined in Code section 152(a));
loss of the Participant’s or beneficiary’s property due to casualty (including
the need to rebuild a home following damage to a home not otherwise covered by
insurance, for example, not as a result of a natural disaster); or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant or beneficiary.

Distributions because of an unforeseeable emergency must be limited to the
amount reasonably necessary to satisfy the emergency need (which may include
amounts necessary to pay any Federal, state or local income taxes or penalties
reasonably anticipated to result from the distribution). Determinations of
amounts necessary to satisfy the emergency must take into account any additional
compensation that is available if the plan provides for cancellation of a
deferral election upon a payment due to an unforeseeable emergency.

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
this 21st day of December, 2007.

 

CASUAL MALE RETAIL GROUP, INC.     CMRG APPAREL, LLC By:  

/s/ David A. Levin

    By:  

 

  David A. Levin, President & CEO       Dennis R. Hernreich, EVP, COO & CFO

 

Page 3 of 3